Case 3:19-cv-01183-KAD Document 1-1 Filed 08/01/19 Page 1 of 1




                                                  1
                                                      Je1 •
                                                          OF STATE HEALTH SERVICES
                                                      VITAL STATISTICS L1NIT



                                                                                                        FILE NO.: 153193-1995

        NAME:         HABIB OMOTO~UNBO OLAPADE

        DATE OF BIRTH:                 07/06/1995                                                           SEX: MALE

                                                               J
       PLACE    OE'   BIRTH:             HARRIS COUNTY                  TEXAS

       FATHEF-:   ,KEEN        OLAPADE                                              MOTHER: FAY AMANDA LFOW

       DATE FILED:             07/31/1995 I


                                                              11~111111111~1
                                                               ROO6 S 1 4 2 6
                                                                                                                      001084010

                      This is a true and correct abstract of the original req,(d as recorded in this office. Issued under
                      authority of SecUon 191 ,051, Health and Safety Code                                  '/'"


                      1ssuEo
                                     0810812011                                                    , . 1;~vAS..--
                                                                                                       /'
                                                                                                                 -
                                         BSO
